59 F.3d 178NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert J. O'CONNOR, Plaintiff-Appellant,v.STATE of New Mexico, Defendant-Appellee.
No. 95-2041.
D.C. No. CIV-95-21-HB
United States Court of Appeals, Tenth Circuit.
June 21, 1995.

Before MOORE, BARRETT and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  Tenth Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Robert J. O'Connor (O'Connor), appearing pro se and having been granted leave to proceed in forma pauperis, appeals the district court's Memorandum Opinion and Order of January 23, 1995, dismissing his claims with prejudice.


3
O'Connor brought this action against the State of New Mexico challenging the constitutional validity of New Mexico's requirement that all applicants eighteen years of age and over who are applying for their first New Mexico driver's license submit evidence with their application that they have successfully completed an approved DWI prevention and education program.  See NMSA 1978, 66-5-9-E.  In his prayers for relief, O'Connor requested $ 10,000,000 in compensatory damages;  $ 10,000,000 in punitive damages;  and for the district court to "dissolve the Union of the alleged State of New Mexico with the United States of America, by declaring that the alleged State of New Mexico is not a state."


4
The district court reviewed O'Connor's complaint sua sponte pursuant to 28 U.S.C.1915(d) and dismissed his action for failure to state a claim upon which relief can be granted under Fed.R.Civ.P. 12(b)(6).  See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.1991) (the district court may dismiss a complaint sua sponte for failure to state a claim upon which relief can be granted under Fed.R.Civ.P. 12(b)(6) if "it is patently obvious that the plaintiff could not prevail on the facts alleged and allowing him to amend his complaint would be futile").


5
On appeal, O'Connor pleads the supremacy of the United States Constitution and allegations that New Mexico is not a state.


6
We have reviewed the record and the briefs.  We affirm substantially for the reasons set forth in the district court's Memorandum Opinion and Order of January 23, 1995.  (R., Vol.  I at Tab 3).


7
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470